tcmemo_2008_93 united_states tax_court blake sime atkin and susan m atkin petitioners v commissioner of internal revenue respondent docket no filed date blake sime atkin and susan m atkin pro sese richard w kennedy for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure sec_6662 penalty after a concession the issues remaining for decision are whether a dollar_figure simplified_employee_pension individual_retirement_account sep-ira distribution received by blake s atkin mr atkin in is includable in income in the distribution whether the percent additional tax pursuant to sec_72 applies to the distribution and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in utah in date mr atkin wa sec_45 years old when he requested and received the distribution of dollar_figure from his sep- ira mr atkin the sole shareholder of an incorporated law firm deposited the distribution into his law firm’s operating account on date within days of depositing the distribution mr atkin instructed his law firm’s bookkeeper to write a dollar_figure check and mail it to scott barben mr barben a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that dollar_figure in wages mr atkin received from the state of utah in are taxable broker who mr atkin instructed to roll the funds over into a new individual_retirement_account ira mr barben never received the funds consequently mr barben never opened a new ira for mr atkin petitioners did not report the distribution on their timely filed form_1040 u s individual_income_tax_return or their form 1040x amended u s individual_income_tax_return in mr atkin segregated dollar_figure from his law firm’s operating account into a separate non-interest-bearing account as of the date of trial petitioners had not deposited the distribution into an ira petitioners did not spend any of the distribution on any expense that qualifies as an exception pursuant to sec_72 opinion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a i ira distribution includable in gross_income a 60-day requirement petitioners stipulated that they received a sep-ira distribution of dollar_figure in generally a distribution from an ira is includable in the distributee’s income in the year of distribution as provided in sec_72 sec_408 110_tc_1 sec_408 provides an exception to this rule for rollover_contributions to qualify as a rollover_contribution an ira distribution must be rolled over pursuant to sec_408 within days of receipt the 60-day requirement sec_408 smithsi v commissioner tcmemo_1981_652 handy v commissioner tcmemo_1981_411 petitioners argue that they were unaware that they did not roll over the sep-ira distribution within the 60-day requirement until they received the deficiency_notice from respondent on date upon becoming aware of the failed rollover mr atkin requested that his law firm’s current bookkeeper ms heidi atkin4 ms atkin inquire into the status of the dollar_figure check that mr atkin’s prior bookkeeper had written in an affidavit ms atkin stated that a dollar_figure check was written but for purposes of this case the distinctions between a sep-ira and an ira are not relevant ms atkin is petitioners’ daughter-in-law never cashed in an affidavit mr barben stated that he never received any funds from mr atkin petitioners rely on 93_tc_114 in arguing that the distribution is excludable from their gross_income even though they failed to meet the 60-day requirement in wood the court held that the taxpayers’ rollover of stock into an ira was timely even though the ira trustee recorded the stock in the wrong account and did not correct this error until approximately months after the 60-day requirement had expired id in holding that the taxpayers had effected a rollover of the distribution within the 60-day requirement the court noted that within days of the distribution the taxpayers had opened the ira delivered the stock to the trustee instructed the trustee to roll over the stock into the ira and been assured by the trustee that the rollover would be consummated as instructed id in wood the failed rollover occurred as a result of a clerical_error on the part of the broker the facts in this case are distinguishable from those in wood mr atkin waited over years before inquiring into the status of the distribution mr atkin claims that the check was lost in the mail and thus the failed rollover was not his fault whether the check was lost in the mail is not dispositive mr atkin should have been alert to the fact that he never received a statement regarding the ira account he thought he had opened never discussed investment strategies with mr barben and never noticed that the dollar_figure had not been withdrawn from his law firm’s operating account b amendment allowing waiver of 60-day requirement after petitioners discovered the dollar_figure check was not cashed they asked internal_revenue_service irs representatives what options were available to correct the failed rollover according to petitioners the irs representatives told them that nothing could be done to correct the failed rollover and their only recourse would be to petition the court regarding the deficiency during petitioners’ research for trial they discovered that sec_408 i granted the secretary the authority to waive the 60-day requirement however as of the date of trial petitioners had not applied to the secretary for a waiver of the 60-day requirement c advice of irs representatives the fact that petitioners may have received inaccurate advice from irs representatives after the 60-day rollover period does not alter the result herein see smithsi v commissioner supra it is the statute which governs the determination of sec_408 provides t he secretary may waive the 60-day requirement on rollovers and partial rollovers where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement petitioners’ substantive tax_liability and the statements of irs representatives while understandably nettlesome to petitioners do not alter this rule see 54_tc_1691 affd 457_f2d_1 3d cir accordingly we conclude the distribution petitioners received in is taxable as ordinary_income ii sec_72 sec_72 provides for a 10-percent additional tax on early distributions from a qualified_retirement_plan petitioners stipulated that they did not spend the distribution on any expense that qualifies for an exception under sec_72 and that mr atkin was only at the time of the distribution accordingly the distribution to petitioners is subject_to the 10-percent additional tax pursuant to sec_72 iii accuracy-related_penalty respondent determined petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for respondent determined that petitioners’ entire underpayment_of_tax for was attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax pursuant to sec_6662 and b and taxpayers may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the term understatement means the excess of the amount of tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 generally an understatement is a substantial_understatement when the understatement exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6662 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner meets this burden of production the taxpayers must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner supra pincite the taxpayers may meet this burden by proving that they acted with reasonable_cause and in good_faith with respect to the underpayment see sec_6664 see also higbee v commissioner supra pincite sec_1_6664-4 income_tax regs respondent satisfied the burden of production petitioners’ income_tax return contains an understatement_of_tax greater than dollar_figure and greater than percent of the amount of tax required to be shown on the return see sec_6662 petitioners bear the burden of proving that with respect to the resulting underpayment they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite petitioners argue that the accuracy-related_penalty should not be imposed because they were unaware that the check was not cashed and that the ira was not opened we disagree and find that petitioners failed to exercise due care or to act as a reasonable person would under the circumstances petitioners were allegedly unaware that the dollar_figure check was not cashed until respondent brought it to their attention after years had passed petitioners never received monthly statements from the ira and never followed up with mr barben to make sure that he had opened the ira further mr atkin should have been aware that his law firm’s operating account had dollar_figure more than he thought it should have after mr atkin told his bookkeeper to write a check to open an ira he took no steps to follow up in over years accordingly we sustain respondent’s determination as to the accuracy-related_penalty pursuant to sec_6662 for in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
